Exhibit 10.3

Apache Corporation

Amendment of Restricted Stock Unit Awards

 

Recipient Name:    Thomas P. Chambers (“Recipient”, “Employee,” “you” or “your”)
Company:    Apache Corporation Amendment:    This is a summary of the amendment
of the terms of your grant(s) of Restricted Stock Units (“RSUs”) under certain
prior notices (the “Grant Notices”) subject to the terms of the Apache
Corporation 2007 Omnibus Equity Compensation Plan, as amended and the Apache
Corporation 2011 Omnibus Equity Compensation Plan, as amended (the “Plans”) and
the Restricted Stock Unit Award Agreements (the “Agreements”).    You were
previously awarded Apache Corporation RSUs in accordance with the terms of the
Plans and the Agreements. In connection with your separation from service with
the Company effective August 31, 2014 (the “Separation Date”) and the terms of
the separation agreement between you and the Company (the “Separation
Agreement”), for purposes of vesting of your outstanding RSUs determined as of
the Separation Date under the Plans, upon your acceptance of this Amendment, the
Company agrees that such outstanding RSUs will continue to vest according to
their original schedules and any agreed amendments to said equity plans and
award agreements as if you continued employment with the Company after your
Separation Date, provided that such vesting shall occur at such times solely if
you are then in compliance with the provisions of the Separation Agreement. For
the avoidance of doubt, however, you will not be treated as continuing in
employment with the Company after the Separation Date for purposes of the Change
of Control provisions of the Plans and the Agreements. Employee’s exclusion from
receiving the benefits of the Change of Control provisions of the Plans and
Agreements shall not diminish nor terminate the other rights and benefits
provided to Employee regarding restricted stock units, and in lieu of TSRs and
Business Performance Shares under the Apache Corporation Employee Release and
Settlement Agreement between Employee and Apache Corporation. Affected Awards:
   All outstanding Restricted Stock Units under the Plans as of the Separation
Date. Plans:    Apache Corporation 2007 Omnibus Equity Compensation Plan, as
amended.    Apache Corporation 2011 Omnibus Equity Compensation Plan, as amended
Acceptance:    Please indicate your acceptance of this Amendment by executing
the attached Amendment and returning it to Margery M. Harris. Upon acceptance of
this Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you

 

1



--------------------------------------------------------------------------------

   will have agreed to the terms and conditions set forth in the Amendment and
the terms and conditions of the Plans. You also agree to immediately notify
Apache Corporation of any future change in your address or other contact
information. If you do not accept this Amendment, for purposes of vesting of
your RSUs, you will be treated as terminating from employment with the Company
on the Separation Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment of Restricted Stock Unit Agreements

This Amendment to the Restricted Stock Unit Award Agreements is entered into in
connection with the Recipient’s separation from service with Apache Corporation
(together with its Affiliates, the “Company”) effective August 31, 2014 (the
“Separation Date”) and the terms of the separation agreement between the
Recipient and the Company (the “Separation Agreement”) and governs all
outstanding RSUs under the Plans and the Agreements, determined as of the
Separation Date, between the Company and the Recipient.

 

  1. Section 3 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Separation Agreement. Notwithstanding the provisions of Section 3 of any
Agreement or the provisions of the Grant Notices or the Plans to the contrary,
for purposes of vesting of the RSUs, the Recipient’s employment shall be deemed
to continue with the Company following the Separation Date provided that the
Recipient remains in compliance with the provisions of the Separation Agreement.
The Recipient shall immediately notify the Company of any future change in
address or other contact information.

 

  2. The remaining terms of the Agreements and the Plans shall continue in full
force and effect except as provided in the controlling Apache Corporation 2014
Employee Release and Settlement Agreement between Recipient and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed
and accepted, effective as of August 31, 2014.

 

APACHE CORPORATION       THOMAS P. CHAMBERS By:  

/s/ Margery M. Harris

    By:  

/s/ Thomas P. Chambers

  Margery M. Harris       Thomas P. Chambers Executive Vice President, Human
Resources      

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

2